Case 20-04016-bem        Doc 19    Filed 05/28/21 Entered 05/28/21 13:58:53             Desc Main
                                  Document      Page 1 of 10




  IT IS ORDERED as set forth below:



      Date: May 28, 2021
                                                            _________________________________

                                                                     Barbara Ellis-Monro
                                                                U.S. Bankruptcy Court Judge

 ________________________________________________________________



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION

 IN RE:

 Sheldon Deron Ragland,                                        CASE NO. 20-40394-BEM

           Debtor.
                                                               CHAPTER 7

 Nirav Patel, Mamta Patel, and N2M World,
 LLC,

           Plaintiffs,
                                                               ADVERSARY PROCEEDING NO.
 v.                                                            20-4016-BEM

 Sheldon Deron Ragland,

           Defendant.

 ORDER DENYING PLAINTIFFS’ PARTIAL MOTION FOR SUMMARY JUDGMENT

                This matter comes before the Court on Plaintiffs’ Motion for Summary Judgment

(Doc. No. 16, hereinafter the “MSJ”). Plaintiffs filed a complaint to determine the dischargeability

of a judgment debt pursuant to 11 U.S.C. § 523(a)(2), (6) and objecting to discharge pursuant to
Case 20-04016-bem             Doc 19      Filed 05/28/21 Entered 05/28/21 13:58:53                       Desc Main
                                         Document      Page 2 of 10



11 U.S.C. § 727(a)(4). (Doc. No. 1, hereinafter the “Complaint”). The judgment debt arose from a

default judgment entered in the District Court for the Northern District of Georgia. In a footnote,

Plaintiffs assert that principles of collateral estoppel apply in this proceeding. (Complaint n.1).

Defendant filed an answer denying any wrongdoing and challenging the applicability of the

doctrine of collateral estoppel that would bar him from litigating Plaintiffs’ claims. (Doc. No. 5,

hereinafter the “Answer”). Plaintiffs subsequently filed the MSJ, a Memorandum in Support of its

MSJ (the “Brief”) (Doc. No. 16-2) and accompanying statement of material facts requesting a

ruling on their claims (the “SMF”) (Doc. No. 16, 16-1). 1 Defendant filed a timely response (the

“Response”) (Doc. No. 17), and Plaintiffs filed a Reply to Defendant’s Response in Opposition to

their MSJ (the “Reply”) (Doc. No. 18). The matter is now ripe for determination. This is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2)(I), and the Court has jurisdiction over the matter

pursuant to 28 U.S.C. §§ 157 and 1334 and 11 U.S.C. § 523.

I.       Summary Judgment Standard

                  Motions for summary judgment are governed by Federal Rule of Civil Procedure

56, made applicable in adversary proceedings by Federal Rule of Bankruptcy Procedure 7056.

Summary judgment is appropriate when “the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a);

Celotex Corp. v. Catrett, 477 U.S. 317, 322-24, 106 S. Ct. 2548, 2552-53 (1986). “The inquiry

performed is the threshold inquiry of determining whether … there are any genuine factual issues

that properly can be resolved only by a finder of fact because they may reasonably be resolved in




1
  Plaintiffs’ MSJ and Brief only mention Plaintiffs’ claims for nondischargeability based on § 523(a)(2) and (6); as no
reference or request is made for a ruling on the objection to discharge claim plead under § 727(a)(4), the Court will
review the MSJ as a request for partial summary judgment.

                                                          2
Case 20-04016-bem        Doc 19    Filed 05/28/21 Entered 05/28/21 13:58:53             Desc Main
                                  Document      Page 3 of 10



favor of either party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250, 106 S. Ct. 2505, 2511

(1986).

               The moving party has the burden of establishing its entitlement to summary

judgment. Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991). The moving party

must identify the pleadings, discovery materials, or affidavits that show the absence of a genuine

issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 2552 (1986).

Once this burden is met, the nonmoving party cannot merely rely on allegations or denials in its

own pleadings. Hairston v. Gainesville Sun Publ’g. Co., 9 F.3d 913, 918 (11th Cir. 1993). Rather,

the nonmoving party must present specific facts supported by evidence that demonstrate there is a

genuine material dispute. Id. In deciding a motion for summary judgment, the Court views the

evidence and reasonable inferences in favor of the non-moving party. Gray v. Manklow (In re

Optical Tech., Inc.), 246 F.3d 1332, 1334 (11th Cir. 2001).

                The movant is required to submit a separate statement of material facts, and the

respondent is required to file a statement controverting any facts in dispute, with response “made

to each of the movant’s numbered material facts.” BLR N.Ga. 7056-1(a)(1), (2). Any facts not

controverted by the respondent will be deemed admitted. Id. 7056-1(a)(2). When the material facts

are not in dispute, the role of the Court is to determine whether the law supports a judgment in

favor of the moving party. Anderson, 477 U.S. at 250. Here, Defendant’s Response did not respond

to each of the facts set forth in the SMF. Instead, Defendant filed a Statement of Material Facts in

Dispute and in Support of His Opposition to Summary Judgment, which set forth a number of facts

that cannot clearly be correlated to specific numbered statements in the SMF. (Doc. No. 17-1).

Therefore, unless noted otherwise, the facts in the SMF are not controverted.




                                                 3
Case 20-04016-bem             Doc 19      Filed 05/28/21 Entered 05/28/21 13:58:53                       Desc Main
                                         Document      Page 4 of 10



II.      Material Facts Not in Dispute

                  Based on the allegations in the Complaint, the admissions in the Answer, the SMF,

and the Response, the Court finds the undisputed material facts to be as follows: In 2017 and 2018,

Defendant and the business Popcorn World, LLC (“Popcorn World”) sold a business opportunity

to Plaintiffs, memorialized in a Licensing Agreement Application, a Name and Likeness Licensing

Agreement, and a Product Licensing Agreement. (SMF ¶ 1). On June 29, 2018, Plaintiffs, through

counsel, sent Defendant and Popcorn World written notice of recission of all agreements with

Popcorn World and demand for restitution. (SMF ¶ 2). On October 19, 2018, Plaintiffs filed suit

in the United States District Court for the Northern District of Georgia (“District Court Case”)

against Defendant, Deon Ragland, LeBarron Burton, and Popcorn World, 2 asserting claims for

alter ego liability, fraud, violation of Georgia’s Fair Business Practices Act (“GFBPA”), violations

of Florida’s Deceptive and Unfair Trade Practices Act, breach of duty, breach of contract, and

punitive damages (SMF ¶ 4). 3 Plaintiffs thereafter filed an Amended Complaint on October 26,

2018 (SMF ¶ 4). Defendant was served with process in accordance with Fed. R. Civ. P. 4(e) by

delivering a copy of the Summons and Amended Complaint to him personally on December 30,

2018 (SMF ¶ 5).

                  The deadline for Defendant and Popcorn World to file responsive pleadings was

January 20, 2019 (SMF ¶ 7). Defendant did not file any answer or otherwise respond to the


2
  Plaintiffs refer to Popcorn World as Defendant’s business. (SMF ¶ 1). In his Response, Defendant asserts that he
owned a business called Popcorn Haven, LLC and his brother owned Popcorn World. (Doc. No. 17-1 ¶ 3-4). Defendant
also asserts that he was changing his brand from Popcorn Haven to Popcorn World during the time he was in
discussions with Plaintiffs. (Doc. No. 17-1 ¶ 1). The District Court found that Defendant was a managing member of
Popcorn World and was personally liable for the actions of Popcorn World. (Doc. No. 17-4 at 5, 16).
3
  Patel, et al. v. Ragland, et al., Case No. 1:18-cv-04857-AT (N.D. Ga.). While Plaintiffs also sued LeBarron Burton
in the District Court Case, the Plaintiffs alleged that they voluntarily dismissed their claims against LeBarron Burton
without prejudice on April 11, 2019. (Complaint ¶ 11). Deon Ragland did not answer the complaint or defend himself
in the District Court Case such that the Judgment discussed herein was entered against him, joint and severally with
Defendant. References to “Defendant” refers as to Sheldon Deron Ragland and Popcorn World as his alter ego, as
found by the District Court and discussed further herein.

                                                          4
Case 20-04016-bem        Doc 19    Filed 05/28/21 Entered 05/28/21 13:58:53             Desc Main
                                  Document      Page 5 of 10



complaint or amended complaint in the District Court Case and accordingly the Clerk for the

District Court entered default against him on April 12, 2019 (SMF ¶ 8). Plaintiffs served copies of

their Motion for Entry of Default on Defendant by first class mail to the address at which he had

been personally served and to the address of the registered agent for Popcorn World. (SMF ¶ 8).

               On July 22, 2019, the District Court directed Plaintiffs to file a Motion for Default

Judgment along with a comprehensive Proposed Order on their Motion (SMF ¶ 9). The District

Court further ordered Plaintiffs to serve Defendant with their Motion and Proposed Order and to

file proof of service (SMF ¶ 9). Plaintiffs complied with the District Court’s directions, and on

September 19, 2019, the District Court issued an Order setting a hearing for October 10, 2019 at

which time it would consider whether to grant Plaintiffs’ Motion for Default Judgment and hear

evidence of damages (SMF ¶ 10, 11). The District Court directed Plaintiffs to serve each Defendant

with the September 19th Order and to again file proof of such service, and Plaintiffs did so. (SMF

¶ 11-12). The District Court additionally directed the Court’s Clerk to mail the September 19th

Order to Defendant by regular and certified mail (SMF ¶ 11).

               Defendant did not file any opposition to the Motion for Default Judgment nor did

he appear for the hearing on the Motion for Default Judgment held on October 10, 2019 to consider

evidence of damages (SMF ¶ 13).

               Following the evidentiary hearing on October 10, 2019, Plaintiffs filed a

Supplemental Memorandum of Law in Support of their Motion for Default Judgment (SMF ¶ 15).

Plaintiffs mailed copies of their Supplemental Memorandum to Defendant at the address where




                                                 5
Case 20-04016-bem              Doc 19       Filed 05/28/21 Entered 05/28/21 13:58:53                         Desc Main
                                           Document      Page 6 of 10



Defendant had been personally served and at other addresses associated with Defendant (SMF ¶

15). 4

                   By order of October 31, 2019, as amended on November 1, 2019, the District Court

ruled that Defendant was personally liable for the actions of Popcorn World and was personally

and jointly liable to Plaintiffs for fraud, violation of the GFBPA, punitive damages, and attorney

fees. (SMF ¶ 16). The order awarded Plaintiffs restitution damages of $173,277.56 due to fraud,

treble damages of $348,555.12 for violations of the GFBPA, punitive damages of $20,000, and

attorney fees of $27,973.03. (Doc. No. 17-4). On February 18, 2020, Defendant filed a chapter 7

bankruptcy case in the Northern District of Georgia, Case No. 20-40394. (Complaint ¶ 1; Answer

¶ 1). Plaintiffs subsequently filed the Complaint initiating this adversary proceeding on July 20,

2020.


III.     Legal Analysis

                Plaintiffs argue in the Brief that the doctrine of collateral estoppel applies to the

District Court’s judgment for fraud and violations of the GFBPA (Doc. No. 16-2, pg. 5). 5

Collateral estoppel or issue preclusion “bars successive litigation of an issue of fact or law actually

litigated and resolved in a valid court determination essential to the prior judgment, even if the

issue recurs in the context of a different claim.” Taylor v. Sturgell, 553 U.S. 880, 892, 128 S. Ct.

2161, 2171 (2008) (internal quotations marks and citations omitted).




4
  Plaintiffs served Defendant at the address he lists as his residence in his current bankruptcy case each time service
was requested by the District Court. (SMF ¶ 10). That address is the address of a United States Post Office. (SMF ¶
18).
5
  In the MSJ, Plaintiffs only refer to the doctrine of collateral estoppel preventing re-litigation of their state law fraud
claim (Doc. No. 16, ¶ 3). In contrast, Plaintiffs also argue for an expanded application of the doctrine to the GFBPA
claim as well in their Brief in Support of the MSJ. Because the analysis herein is equally applicable to each claim, the
Court will address the GFBPA claim as well as the fraud claim.

                                                             6
Case 20-04016-bem         Doc 19    Filed 05/28/21 Entered 05/28/21 13:58:53             Desc Main
                                   Document      Page 7 of 10



             In the Eleventh Circuit, the four elements for the application of collateral estoppel to

a federal judgment are:

             1. The issue in the prior action and the issue in the bankruptcy court
                are identical;
             2. The determination of the issue in the prior action was a critical and
                necessary part of the judgment in that litigation;
             3. The burden of persuasion in the discharge proceeding must not be
                significantly heavier than the burden of persuasion in the initial
                action; and
             4. The bankruptcy issue was actually litigated in the prior action.


Bush v. Balfour Beatty Bahamas, Ltd. (In re Bush), 62 F.3d 1319, 1322 (11th Cir. 1995) (citation

omitted).

             In this case the issues in question were resolved by a default judgment, which goes

to the fourth element of collateral estoppel, and whether the issues were actually litigated. The

undisputed facts and the judgment indicate Defendant did not participate in the District Court Case

and the default was only entered after numerous attempts to have Defendant participate in the

District Court Case. Indeed, in his Brief Supporting his Response in Opposition to Plaintiffs’ MSJ,

Defendant does not plead ignorance of the District Court Case (Doc. No. 17-2, at 2). Rather, he

states that “he failed to answer because (a) he was mentally strained and (b) financially destitute

leaving him unable to muster a defense and/or hire effective counsel for significant federal

litigation.” Id. And, in his Affidavit filed with the Response, Defendant states: “I never personally

denied being served.” (Doc. No. 17; 17-3 at ¶ 49). Defendant argues further that it would be

inequitable to force him to respond to litigation when he was “financially unable to retain counsel

to defend an extremely costly federal suit.” (Doc. No. 17; 17-2 at 7-8).




                                                 7
Case 20-04016-bem             Doc 19      Filed 05/28/21 Entered 05/28/21 13:58:53                       Desc Main
                                         Document      Page 8 of 10



                  Plaintiffs cite to In re Bush for the proposition that a default judgment obtained in

federal court is entitled to preclusive effect on the grounds of actually having been litigated. 6

However, this is contrary to the overall reasoning and holding in Bush. The general rule regarding

a federal court default judgment is that it “will not support the application of collateral estoppel

because in the case of a judgment entered by [] default, none of the issues is actually litigated.” In

re Bush, 62 F.3d at 1323 (internal citations omitted). Bush further explains that circuit courts which

have considered the issue of collateral estoppel in the context of challenging a bankruptcy

discharge have upheld this reasoning, noting that “a party may decide that the amount at stake [in

the prior proceeding] does not justify the expense and vexation of putting up a fight. The defaulting

party will certainly lose that lawsuit, but the default judgment is not given collateral estoppel

effect.” Id. (citing In re Gottheiner, 703 F.2d 1136, 1140 (9th Cir. 1983)). The difference in Bush

is that the defendant did participate actively in the litigation, where he “engaged in dilatory and

deliberately obtrusive conduct, and a default judgment, based upon fraud, was entered as a sanction

against him.” In re Bush, 62 F.3d at 1324. This situation is the notable exception to the rule. See

In re Sly, 280 B.R. 261, 265–66 (Bankr. N.D. Fla. 2002) (“Other courts have also recognized this

exception to the general rule of nonpreclusive effect to default judgments. Where a federal default

judgment was entered because of the serious obstructive conduct of a party the default judgment

will have preclusive effect.”); see also In re Gilson, 250 B.R. 226 (Bankr. E.D. Va. 2000); In re

Daily, 47 F.3d 365 (9th Cir. 1995); In re Moir, 291 B.R. 887, 892 (Bankr. S.D. Ga. 2003) (applying

collateral estoppel to a default judgment entered after the defendant answered the complaint, filed




6
 Plaintiffs also cite to In re Wilson, 72 B.R. 956 (Bankr. M.D. Fla. 1987), stating that the Bush court looked upon the
case “favorably,” but the court in Bush distinguishes In re Wilson, noting that it is a contrary authority which it
ultimately declined to follow.

                                                          8
Case 20-04016-bem        Doc 19     Filed 05/28/21 Entered 05/28/21 13:58:53              Desc Main
                                   Document      Page 9 of 10



a counterclaim and discovery requests, but ceased participating at a certain time and refused to

appear at his own deposition and a mandatory pre-trial conference).

               It is undisputed that Defendant did not participate in the District Court Case. Absent

any participation, this Court cannot find that there was conduct that rises to the level of deliberate

obstruction to invoke the exception acknowledged in Bush. Thus, the fourth element of collateral

estoppel is not met as the District Court Case was not actually litigated for the purposes of invoking

collateral estoppel and excepting the amounts awarded to Plaintiff from discharge. For that reason,

the MSJ cannot be granted, and the Court need not consider the other elements of collateral

estoppel. Accordingly, it is

       ORDERED that Plaintiffs’ Motion for Summary Judgment is DENIED.

                                         END OF ORDER




                                                  9
Case 20-04016-bem        Doc 19    Filed 05/28/21 Entered 05/28/21 13:58:53   Desc Main
                                  Document     Page 10 of 10



                                       Distribution List

Jeremy Salter
SALTER LAW GROUP, LLC
P.O. BOX 609
ROME, GA 30162

A. Binford Minter
Fox Rothschild, LLP
999 Peachtree Street NE, Suite 1500
Atlanta, Georgia 30309

G. Marshall Kent, Jr.
Fox Rothschild, LLP
Suite 1500
999 Peachtree Street, NE
Atlanta, GA 30309

Sheldon Deron Ragland
25 Liberty Drive
Apartment 218
Cartersville, GA 30121

Nirav M. Patel
11045 Abbotts Station Drive
Duluth, GA 30097




                                              10
